DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                            L.M., the mother,
                               Appellant,

                                     v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                               No. 4D19-2181

                           [November 27, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Moses Baker, Jr., Senior Judge; L.T. Case No. 50-2014-
DP-300835-XXXX-MB.

   David J. Joffe of Joffe Law, P.A., Fort Lauderdale, for appellant.

  Andrew Feigenbaum of Children's Legal Services, West Palm Beach, for
appellee Department of Children and Families.

  Thomasina Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, Appellate Division of Florida Statewide
Guardian ad Litem Office, Tallahassee, for I.M. and D.B., the children.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.